Exhibit 10.13
EMPLOYMENT SEPARATION AGREEMENT, WAIVER AND RELEASE
     THIS EMPLOYMENT SEPARATION AGREEMENT, WAIVER AND RELEASE (hereinafter
“Agreement”) is made and entered into by and between LANDSTAR SYSTEM, INC.
(hereinafter referred to as “Company”) which term shall include its subsidiaries
and affiliates, and their directors, officers, attorneys, representatives,
employees, agents, successors and assigns, and JAMES M. HANDOUSH, and his heirs,
assigns, executors and administrators (collectively referred to as “Employee”).
     WHEREAS, Company and Employee desire to amicably end their employment
relationship and to fully and finally settle all existing or potential claims,
whether known or unknown, that Employee has, had or may have had against Company
at any time on or prior to the effective date of this Agreement;
     NOW, THEREFORE, the parties hereby agree as follows:
     1. Obligations of Company. In consideration of Employee’s agreement to the
terms herein, Company shall provide to Employee the following, which Company is
not otherwise legally obligated to provide:

  (a)   Company will pay Employee one (1) year’s pay as wages in lieu of notice
in the gross amount of TWO HUNDRED AND TWENTY THOUSAND and 00/100 dollars
($220,000.00), less standard payroll deductions. This sum shall be payable for
the time period of February 1, 2011-January 31, 2012 by payroll checks made
payable to Employee in four (4) equal quarterly installments of FIFTY-FIVE
THOUSAND and 00/100 dollars ($55,000.00), with the first quarterly installment
to be mailed to Employee within ten (10) business days of the expiration of the
revocation period specified in paragraph 9 of this Agreement; and the remaining
quarterly installments to be mailed to Employee on or before the following
dates: July 31, 2011, October 31, 2011, and January 31, 2012. Provided, however,
that it is agreed that if Employee requests and is granted written approval as
provided in paragraph 3. below to become involved with a competing business and
Employee’s services commence with such business on or before January 31, 2012,
the payments under this paragraph 1.(a) will be proportionally reduced so that
no payment will be made for the time period of involvement with such competing
business prior to January 31, 2012.     (b)   On February 1, 2011, Company will
deliver a check to Employee in the gross amount of $224,259 less standard
payroll deductions. Such amount represents Employee’s 2010 4th quarter and year
end discretionary bonus payment (calculated based upon a total bonus amount of
$270,249 less $45,990 already paid to Employee). On

 



--------------------------------------------------------------------------------



 



      February 1, 2011, Company will also deliver to Employee a check
representing Employee’s final paycheck for work performed through January 31,
2011.     (c)   Company will pay Employee the gross sum of SEVENTEEN THOUSAND
SEVEN HUNDRED AND SIXTY NINE and 15/100 dollars ($17,769.15), less standard
payroll deductions, in lieu of 20 days of accrued and unused vacation and one
floating holiday. This sum shall be payable by payroll check made payable to
Employee and mailed to Employee within ten (10) business days of the expiration
of the revocation period specified in paragraph 9 of this Agreement.     (d)  
Company agrees not to contest any claim by Employee for unemployment
compensation benefits.     (e)   Should Employee timely elect to continue group
health insurance coverage pursuant to his rights under COBRA, Company will pay
Employee’s premium for this COBRA continuation coverage for a period of
12 months following Employee’s termination or until Employee becomes covered
under another group health insurance plan offered by a subsequent employer,
whichever occurs first.     (f)   Money held under the Landstar System, Inc.
401(k) Savings Plan will be administered in accordance with the terms of that
Plan.     (g)   Money held under the Landstar System, Inc. Supplemental
Executive Retirement Plan will be administered in accordance with the terms of
that Plan.     (h)   Stock options and restricted stock, in each case as vested
as of February 1, 2011, will be administered under the terms of the Amended and
Restated Landstar System, Inc. 2002 Employee Stock Option and Stock Incentive
Plan.

     2. Obligations of Employee. In consideration of the foregoing special
separation arrangements provided by Company, Employee agrees as follows:

  (a)   Employee acknowledges he has been separated from his employment with
Company effective February 1, 2011.     (b)   Employee waives, and releases
Company from, any claims, demands, damages, lawsuits, obligations, promises,
administrative actions, charges, and causes of action, both known and unknown,
in law or in equity, of any kind whatsoever, including, but not limited to, all
matters relating to or arising out of Employee’s employment with Company,
compensation by Company, or separation from employment by

 



--------------------------------------------------------------------------------



 



      Company. This Waiver and Release covers any causes of action or claims
under Title VII of the Civil Rights Act of 1964, as amended; the Employee
Retirement Income Security Act of 1974 (“ERISA”), as amended; the Age
Discrimination in Employment Act of 1967 (“ADEA”), as amended; the Civil Rights
Act of 1866, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; Executive Orders 11246 and 11478; the National
Labor Relations Act, as amended; the Fair Labor Standards Act of 1938, as
amended; the Equal Pay Act of 1963, as amended; the Consolidated Omnibus Budget
Reconciliation Act of 1984 (“COBRA”), as amended; the Sarbanes-Oxley Act of
2002; the Florida Civil Rights Act of 1992, as amended; Fla. Stat. §§
448.101-448.104; Fla. Stat. § 440.205; and any other state, federal or local
law, ordinance or constitutional provision, and any claims or causes of action
founded in tort (including negligence or intentional torts), contract (oral,
written, or implied), or any other common law or equitable basis of action.    
(c)   Employee shall not disclose, either directly or indirectly, any
information whatsoever regarding any of the terms or the existence of this
Agreement or of any other claim Employee has, had, or may have had against
Company, to any person or organization, including, but not limited to, members
of the press and media, present and former employees of Company, past, current
or prospective clients, customers or agents of Company, companies which do
business with Company, or other members of the public. The only exceptions to
Employee’s promise of confidentiality herein is that Employee may reveal such
terms of this Agreement as are necessary to comply with a request made by the
Internal Revenue Service, as otherwise compelled by a court or agency of
competent jurisdiction, or as necessary to comply with requests from Employee’s
accountants or attorneys for legitimate business purposes. Each breach by
Employee of this promise of confidentiality shall be a material breach of this
Agreement, for which the parties agree that Company would suffer irreparable
damage to its reputation.     (d)   Employee agrees to refrain from expressing
(or causing others to express) to any third party, any derogatory or negative
opinions, comments, or statements concerning Company, including to friends,
employees, clients, customers, agents, contractor, suppliers, vendors or members
of the press or media.     (e)   Nothing in this Agreement shall preclude
Employee from filing a charge or complaint of discrimination or retaliation with
Equal Employment Opportunity Commission (“EEOC”) or any other federal, state or
local governmental agency or department, nor shall anything in this Agreement be
construed to preclude or impose any condition

 



--------------------------------------------------------------------------------



 



      precedent, any penalty or any other limitation adversely affecting
Employee’s right to challenge the validity of his waiver of claims under the Age
Discrimination in Employment Act. Employee, however, represents that, while he
is not legally barred from doing so, he has not filed and does not intend to
file any complaints or charges of discrimination or retaliation with EEOC or any
federal, state or local agency and he understands that the Company has relied on
his representation in this paragraph in agreeing to perform the payment
obligations in paragraph 1 of this Agreement. Employee further agrees that, with
respect to the claims he is waiving in this Agreement, Employee is waiving his
right to recover monetary damages, reinstatement or any other damages or relief
based on any complaint or charge of discrimination or retaliation filed by
Employee or by any person or entity on his behalf, including, but not limited
to, EEOC or any other federal, state or local governmental agency or department.
Employee further acknowledges that he is not aware of any factual or legal basis
to support any such claims.     (f)   Employee agrees, for a two year period
following his termination of Employment with Company, to cooperate with the
Company and its attorneys, including, but not limited to, making himself
available at reasonable times to meet with the Company and/or its attorneys, for
the purpose of assisting the Company and/or its attorneys in conducting
Company’s business and in addressing matters, including, but not limited to
matters in litigation and matters that may become the subject of litigation,
that arose during Employee’s employment with Company or in any way concern
Employee’s performance of duties on behalf of Company during Employee’s
employment with Company.     (g)   Employee agrees to comply with the
Restrictive Covenants set forth in paragraphs 3 of this Agreement.

     3. Restrictive Covenants.

  (a)   Employee acknowledges that, in his position as Vice President and
Co-Chief Operating Officer of Company and in earlier positions Employee held
with Company, Employee had access to and knowledge of detailed confidential and
proprietary information of and concerning Company, including, but not limited
to, Company’s business and its strategic plans, knowledge of customers, customer
lists, customer needs, agents, agent needs, agent lists, computer programs,
pricing, organization, rail and vendor contracts, business processes, business
methods, business transactions and negotiations, other business operations,
actual or potential claims by or against Company, and actual, anticipated or
threatened litigation concerning Company (“collectively referred to as
“Confidential

 



--------------------------------------------------------------------------------



 



      Business Information”). Employee agrees that Employee’s unauthorized use
or disclosure of the Company’s Confidential Business Information would cause
irreparable harm to the Company.     (b)   Employee recognizes that all of the
documents and other tangible items which contain any of Company’s Confidential
Information are Company’s property exclusively, including any items which
Employee may have developed or contributed to developing while working for
Company.     (c)   Employee recognizes that all files, records, computer
programs, memoranda, materials, information, manuals, keys, credit cards,
passwords, technical notes and equipment Company has provided to Employee are
also the property of Company exclusively. All items described in this and the
preceding paragraphs are hereafter collectively referred to as “Company’s
Property.”     (d)   Employee shall immediately:

  (i)   Refrain from taking any of Company’s Property or allowing any of
Company’s Property to be taken from Company’s premises;     (ii)   Refrain from
reproducing in any manner or allowing to be reproduced any of Company’s Property
or any information contained therein;     (iii)   Refrain from removing any such
reproduction from Company’s premises; and     (iv)   Return to Company any
original or reproduction of Company’s Property in his possession.

  (e)   Unless Employee receives Company’s advance written consent as described
in paragraph 3(k) of this Agreement, for the remainder of Employee’s employment
with Company and for a period of one (1) year following Employee’s February 1,
2011 termination from employment with Company, Employee shall not, anywhere
within the United States of America or Canada, either directly or indirectly,
either on his own behalf or on behalf of another individual or business, engage
in the following activities, or assist others in such activities:

  (i)   Hiring, recruiting, or attempting to recruit, for any business which
competes with Company, or otherwise becoming associated in such a business with,
any person working for or employed by Company or working for or employed by

 



--------------------------------------------------------------------------------



 



      Company at any time during the twelve (12) months before Employee’s
termination of his employment with Company;     (ii)   Hiring, contracting with,
recruiting, or attempting to recruit, for any business which competes with
Company, or otherwise becoming associated in such a business with, any agent or
other independent contractor performing services for Company at any time during
the twelve (12) months before Employee’s termination of his employment with
Company;     (iii)   Soliciting any business from any of Company’s current or
prospective customers or agents. For purposes of this Agreement, a prospective
customer or agent is defined as any individual or entity Company has actively
solicited, planned to solicit, or provided services to, during the twelve
(12) months before Employee’s termination of his employment with Company; and  
  (iv)   Entering into, engaging in, being employed by, being connected to,
consulting for, or possessing or acquiring any direct or indirect ownership
interest in any business which competes with any business conducted by Company
or any business planned to be conducted by Company at the time of Employee’s
termination from Company.

  (f)   At no time during the remainder of Employee’s employment with Company or
at any time following the termination of Employee’s employment with Company
shall Employee disclose to any third party any of Company’s Confidential
Information without Company’s express written authorization as provided in
paragraph 3(k) of this Agreement, or unless compelled to do so by a court or
agency of competent jurisdiction provided, upon being served with any order or
subpoena compelling such disclosure, Employee shall promptly notify Company’s
President to allow Company to determine whether to seek an order quashing or
vacating any such order or subpoena.     (g)   The parties to this Agreement
recognize that irreparable harm would result from any breach by Employee of the
covenants of this Agreement and that monetary damages alone would not provide
adequate relief for any such breach. Accordingly, in addition to any other
remedy which may be available to Company, if Employee breaches a restrictive
covenant in this Agreement, the parties acknowledge that injunctive relief in
favor of Company is proper.

 



--------------------------------------------------------------------------------



 



  (h)   If Employee breaches a covenant containing a specified term, the term
shall be extended by the period of time between Employee’s termination of his
relationship with Company and the date a court of competent jurisdiction enters
an injunction restraining further breach of the covenant.     (i)   If Company
determines that Employee has breached any Restrictive Covenant in this
Agreement, Employee shall make himself available for service of process within
the State of Florida.     (j)   If a court of competent jurisdiction determines
that any of the restrictions in this Agreement are overbroad, Employee shall
agree to modification of the affected restriction(s) to permit enforcement to
the maximum extent allowed by law.     (k)   A consent which purports to waive
or modify any of Employee’s obligations under this Agreement or any other
modification of this Agreement shall be ineffective unless it is set forth in
writing and signed by Company’s Chief Executive Officer. With respect to the
restrictions contained in subparagraph 3.(e) above, it is agreed that Employee
may request permission to work with, or directly or indirectly assist, a
business that provides services in the transportation, logistics and/or supply
chain sector(s). Company, in turn, agrees to reasonably consider any such
request by Employee for a written consent and agrees not to impose any
unreasonable conditions upon any such consent. However, it is specifically
recognized and agreed that it will not be unreasonable for Company to withhold
consent with respect to any such request that would enable Employee to work with
or directly or indirectly assist a business that utilizes, or is considering
utilizing, a network of sales agents that competes with or is in any way similar
in structure to the network of sales agents under contract to Company.     (l)  
The parties acknowledge that the restrictive covenants in this paragraph are
essential independent elements of this Agreement and that, but for Employee
agreeing to comply with them, Company would not have entered into this Agreement
with Employee. Accordingly, the Restrictive Covenants set forth in this
Agreement shall be construed as agreements independent of any other provision in
any other agreement by, between, among, or affecting Company and Employee, and
the existence of any claim or cause of action of Employee against Company,
whether predicated on this Agreement or otherwise, shall not constitute or
operate as a defense to Company’s enforcement of any of the Restrictive
Covenants contained in this Agreement.

 



--------------------------------------------------------------------------------



 



  (m)   It is expressly agreed that the Restrictive Covenants in this paragraph
shall survive the February 1, 2011 termination of Employee’s employment with
Company.     (n)   If any provision of this Agreement is declared invalid or
unenforceable by a court of competent jurisdiction, the remaining provisions
shall remain in full force and effect and shall be construed to effectuate the
purpose and intent of this Agreement.

     4. Non-Admission. Neither this Agreement, nor anything contained herein, is
to be construed as an admission by Company or Employee of any liability,
wrongdoing, or unlawful conduct whatsoever and the parties hereto specifically
deny same.
     5. Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties and shall not be modified or superseded except
upon express written consent of the parties to this Agreement. Employee
represents and acknowledges that, in executing this Agreement, he does not rely
and has not relied upon any representation or statement made by Company or its
agents, representatives, or attorneys which is not set forth in this Agreement.
Except for the Indemnification Agreement, dated August 2, 2005, by and between
the Company and the Employee, this Agreement supersedes and renders null and
void any prior agreements, written or oral, express or implied between Company
and Employee, including, without limitation, the Arbitration Agreement, dated
February 27, 2007, by and between the Company and Employee.
     6. Agreement Not to be Used as Evidence. This Agreement shall not be
admissible as evidence in any proceeding, except in any action in which a party
to this Agreement seeks to enforce this Agreement or alleges this Agreement has
been breached.
     7. Attorneys’ Fees. Employee or Company shall be entitled to an award of
costs and attorneys’ fees, including any costs and attorneys’ fees on appeal, as
prevailing party in any action to enforce the terms of this Agreement (including
seeking injunctive relief or rescission), or to defend a claim, lawsuit or other
type of action which has been waived herein.
     8. Opportunity to Consider and Confer. Company has advised Employee of
Employee’s right to consult with an attorney prior to executing this Agreement,
and Employee acknowledges that he has been given a period of 21 days within
which to consider this Agreement. Employee and Company acknowledge that each has
had the opportunity to read, study, consider, and deliberate upon this
Agreement, have been given the opportunity to consult with an attorney or an
otherwise competent representative, and both parties fully understand and are in
complete agreement with all of the terms of this Agreement. Accordingly, this
Agreement having been mutually negotiated by the parties, no term of this
Agreement shall be construed against either party.

 



--------------------------------------------------------------------------------



 



     9. Revocation Period/Effective Date. After signing this Agreement, Employee
has a period of seven (7) calendar days after the date of signing the Agreement
during which he may revoke this Agreement. Provided Employee does not exercise
this revocation option within this seven (7) day revocation period, this
Agreement shall become effective upon the expiration of the seven (7) day
revocation period.
     10. Arbitration. Any dispute between the parties, except an action for
injunctive or other equitable relief (including, without limitation, any action
arising under paragraph 3 of this Agreement), which cannot be resolved by
agreement of the parties, shall be fully and finally resolved by binding
arbitration before a single arbitrator appointed by, and proceeding under, the
rules of the American Arbitration Association. The parties agree that no class
or consolidated arbitration will be allowed under this Agreement. In the event
any class action arbitration is deemed to be arbitrable under this Agreement,
then, in that event, the parties agree that this arbitration clause shall be
disregarded in its entirety and the parties shall litigate their disputes
subject to the jurisdiction and venue provisions set forth in paragraph 11 of
this Agreement. A demand for arbitration shall be filed with the American
Arbitration Association and served upon the other party no later than one
(1) year after the dispute arises or the claim accrues, whichever is sooner. The
failure to file said demand within the one (1) year period shall be deemed a
full waiver and release of the claim. Any arbitration proceeding shall be kept
confidential by Employee and Company, and the parties agree that information
regarding any arbitration proceeding shall not be disclosed to third parties
without the prior written consent of the other party. Employee and Company agree
to be fully and finally bound by the arbitration award, and that judgment may be
entered on the award in any court having jurisdiction thereof.
     11. Applicable Law, Jurisdiction And Venue. The laws of the State of
Florida shall govern the construction of this Agreement and performance of
Company and Employee under this Agreement without regard to the conflict of laws
or choice of law rules of such state. Any arbitration demanded by either party
concerning this Agreement shall be conducted in the City of Jacksonville, Duval
County, Florida. Company and Employee hereby expressly consent to the exclusive
jurisdiction and venue of the state and federal courts situated in the county of
Duval, City of Jacksonville, State of Florida, for any injunctive relief
hereunder and for any litigation arising under this Agreement that is not
subject to arbitration pursuant to the provisions of paragraph 10 of this
Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound, LANDSTAR SYSTEM,
INC., by its authorized representative, and JAMES M. HANDOUSH, execute this
Employment Separation Agreement, Waiver and Release, consisting of ten
(10) pages (including this signature page) and including eleven (11) enumerated
paragraphs, by signing below voluntarily and with full knowledge of the
significance of all of its provisions.
PLEASE READ CAREFULLY. THIS EMPLOYMENT SEPARATION AGREEMENT, WAIVER AND RELEASE
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
     Executed at Jacksonville, Duval County, Florida, this 25th day of January,
2011.

              /s/ [illegible]    /s/ James M. Handoush Witness as to James M.
Handoush     JAMES M. HANDOUSH

     Executed at Jacksonville, Duval County, Florida, this 26th day of January,
2011.

                        LANDSTAR SYSTEM, INC.   /s/ Joan Norve   By:  /s/
Michael K. Kneller Witness as to Landstar System, Inc.     Michael K. Kneller  
        Its:  Vice President, General Counsel           and Secretary

 